     Case 3:20-cv-00984-S Document 1 Filed 04/21/20                  Page 1 of 4 PageID 1


                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


EUGENE SCALIA, SECRETARY OF                            )
LABOR, UNITED STATES DEPARTMENT                        )
OF LABOR,                                              )
                                                       )
                  Plaintiff,                           )
                                                       )
       v.                                              )       Civil Action No.:
                                                       )
ONSITE OIL TOOLS 401(K) PLAN,                          )
                                                       )
                  Defendant.                           )


                                           COMPLAINT

       Plaintiff Eugene Scalia, Secretary of Labor (the Secretary), United States Department of

Labor, alleges:

       1.         This cause of action arises under the Employee Retirement Income Security Act

of 1974 (ERISA), 29 U.S.C. § 1001 et seq., and is brought by the Secretary, pursuant to ERISA

§ 502(a)(5), 29 U.S.C. § 1132(a)(5), to enforce ERISA’s Title I provisions, enjoin acts and

practices violative thereof and obtain relief as may be appropriate to redress violations.

       2.         Jurisdiction over this action is conferred upon the Court by ERISA § 502(e)(1),

29 U.S.C. § 1132(e)(1).

       3.         Venue lies in the Northern District of Texas pursuant to ERISA §

502(e)(2), 29 U.S.C. § 1132(e)(2).

       4.         Defendant Onsite Oil Tools, Inc. 401(k) Plan (the Plan) is an employee benefit

plan within the meaning of ERISA § 3(3), 29 U.S.C. § 1002(3), and is subject to coverage

under ERISA § 4(a), 29 U.S.C. § 1003(a).
     Case 3:20-cv-00984-S Document 1 Filed 04/21/20                   Page 2 of 4 PageID 2




        5.      Onsite Oil Tools, Inc. (the Company) established the Plan, effective

September 1, 2008, for the sole and exclusive purpose of providing benefits to its

participants and beneficiaries. See Ex. A, Decl. of Gerardo Velez at ¶ 2.

        6.      Mark Treadwell, the Company’s initial President and Owner, signed Plan

documents on behalf of the Company, and the Plan documents list the Company as the

Plan Administrator. Id. at ¶ 3.

        7.      Plan documents include a Dyatech, LLC (Dyatech) Non-Standardized 401(k)

Profit Sharing Adoption Agreement and a Summary Plan Description signed by Mark

Treadwell. Id. at ¶ 4.

        8.      Mark Treadwell sold the Company to Kenneth Goggans in 2013. The

Company never appointed another fiduciary to administer the Plan after Mark

Treadwell. Id. at ¶ 1 and 5.

        9.      Based on information and belief, the Company ceased operations

between late 2015 and early 2016. Id. at ¶ 6.

        10.     However, no individual or entity is authorized to direct the distribution

of the Plan and its assets. Although Kenneth Goggans acknowledged himself as the

Plan fiduciary after purchasing the Company, he has never been recognized in writing

by the Plan to act as a fiduciary. Id. at ¶ 7.

        11.     In September 2017, EBSA conducted an investigation involving missing

contributions in the Plan. Subsequently, the contributions were restored back to the Plan. Id. at ¶

8.

        12.     The Plan’s assets are currently pooled and are held by American Funds, Amundi

Pioneer, Davis Funds, Franklin Templeton, Lord Abbett, Nuveen, and Oppenheimer. Without

direction from a named fiduciary or a court-appointed fiduciary, the Plan cannot be terminated

or process participant account rollover or distribution requests. Id. at ¶ 10.
      Case 3:20-cv-00984-S Document 1 Filed 04/21/20                   Page 3 of 4 PageID 3



        13.       The Plan has not been terminated formally. Id. at ¶ 12.

        14.       To the best of the Secretary's knowledge, information and belief, as of December

28, 2015, the plan had $502,782.60 in assets and 17 participants. Id. at ¶ 11.

        15.       Because of the facts and circumstances set forth in the paragraphs above, the Plan

does not have named fiduciaries or trustees with exclusive authority and discretion to manage

and control its assets as required by ERISA §§ 402(a) and 403(a), 29 U.S.C. §§ 1102(a) and

1103(a), respectively; and only this Court has authority to appoint a new trustee.

        16.       Because of the facts and circumstances set forth above, participants are unable to

access their account balances, either to reinvest them in other tax-qualified retirement savings

vehicles before retirement or to draw them down upon retirement. Accordingly, the Plan’s assets

are not being held for the exclusive purpose of providing benefits to participants and

beneficiaries in violation of ERISA § 403(c)(1). Also, because the basis upon which payments

are made from the Plan are not and cannot be specified without a trustee, the Plan exists in

violation of ERISA § 402(b)(4), 29 U.S.C. § 1102(b)(4).

        17.       An EBSA representative has identified Alpha & Omega, a third party

administration firm located in California, to serve as an independent fiduciary for purposes

of terminating the Plan and distributing its assets to the Plan’s participants. See Ex. A, Decl.

of Gerardo Velez at ¶ 14.

       Wherefore, pursuant to ERISA § 502(a)(5), 29 U.S.C. § 1132(a)(5), the Secretary prays

that the Court:

        A.        Appoint Alpha & Omega as an independent fiduciary to administer the Plan,

effectuate the distribution of Plan assets to participants and beneficiaries, and terminate the Plan;

and

        B.        Provide such other relief as may be just and equitable.
     Case 3:20-cv-00984-S Document 1 Filed 04/21/20    Page 4 of 4 PageID 4




                                                Respectfully Submitted,

                                               KATE S. O’SCANNLAIN
                                               Solicitor of Labor

                                               JOHN RAINWATER
                                               Regional Solicitor

                                               ROBERT A. GOLDBERG
                                               ERISA Counsel

U.S. Department of Labor                       By:
Office of the Solicitor
525 S. Griffin St., Suite 501                  /s/ Chris Lopez
Dallas, TX 75202                               CHRISTOPHER D. LOPEZ-LOFTIS
Telephone: (972) 850-3127                      Trial Attorney
Facsimile: (972) 850-3101                      TX State Bar #24086924
Email: lopez.christopher.d@dol.gov

                                                Attorneys for Plaintiff.

RSOL Case No. 0650-20-00185
